DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Traversal of Restriction
Applicant's election with traverse of claims 1-10 in the reply filed on May 4, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no significant burden to examine Group II of claims 11-19 during the examination of Group I of claims 1-10 and to examine Group IV of claims 26-34 during the examination of Group III of claims 20-25.  This is not found persuasive because claims 1-10 require the expandable balloon to have irrigation pores and claims 11-19 do not. In addition, as explained in the Requirement for Restriction, the claimed method can be practiced by a materially different apparatus.  Therefore, the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies, search queries and keyword searches) and the prior art applicable to one invention would not likely be applicable to another invention. This is also not found persuasive because claims 20-25 require the medical tool to have a tissue growth member and claims 26-34 do not. Therefore, the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies, search queries and keyword searches) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
Regarding claim 2, “said balloon” should apparently be “said expandable balloon” for consistency with its antecedent.  
	Regarding claim 10, in remarks filed May 4, 2022, applicant elects claims 1-10 in which case the “(withdrawn)” should be “(original)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the same steps as claim 1 which causes a lack of clarity on whether the steps are repeated or whether claim 6 is just stating that the steps in claim 1 are used to determine baseline thus causing claim 6 to be indefinite.
Claims 7-9 are also rejected due to their dependency on claim 6 and because they inherit and do not remedy the deficiencies of claim 6.
Claim 7 recites the term “said step of introducing a fluid into the target cavity”. A lack of clarity arises because it is unclear whether this is referring to claim 6 or claim 1 as both recite the step of “introducing a fluid into the target cavity”. For the purposes of examination, the limitation is interpreted as referring to claim 6.
Claim 8 recites the term “said step of introducing a fluid into the target cavity”. A lack of clarity arises because it is unclear whether this is referring to claim 6 or claim 1 as both recite the step of “introducing a fluid into the target cavity”. For the purposes of examination, the limitation is interpreted as referring to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pageard (US 20110144637 A1; cited by applicant) in view of Herrera (US 20180140807 A1).

With respect to claim 1, Pageard discloses
A method of occlusion detection (see Abstract, methods for deriving an indication of occlusion) comprising: 
positioning a medical tool (see paragraph 0043, catheter #110) coupled to a distal portion of a distal end of a delivery catheter (see paragraph 0033, guidewire, Fig. 3a-3b #215) at a target cavity within a patient (see paragraph 0040, the catheter is navigated through the vascular system to the desired vascular tissue such as a vessel #30 (Fig.2)), the medical tool comprising an expandable balloon (see paragraph 0039 and 0043, expandable chamber is a balloon, Fig. 2 #130), and at least one sensor (see paragraph 0043, first pressure sensor, Fig. 2 #120a); 
expanding the expandable balloon when the balloon is positioned at the target cavity (see paragraph 0040, the expandable chamber is inflated once the catheter is at the desired site in the vessel), the expandable balloon having a distal end and a proximal end defining a longitudinal axis (see Fig. 2 #130 and see paragraph 0040, the expandable balloon has a distal end which enters the vessel and a proximal end which is on the other end which defines a longitudinal axis), and […]; 
[…] ; 
detecting, via the at least one sensor, at least one characteristic of blood in the target cavity (see paragraph 0054, the pressure sensors may be utilized to measure the blood pressure within the vessel); 
processing, via a processor, the at least one characteristic of blood (see paragraph 0047, an output module has a digital signal processor that receives input signals from the pressure sensors and processes them); and, 
wherein the presence or absence of an occlusion is determined by the at least one characteristic of blood (see paragraph 0050, the output model provides an indication to a user of whether or not occlusion is present based on the sensed signals).
	Pageard further discloses a fluid (see paragraph 0059, fluid such as saline is supplied to the lumen of the catheter) but does not disclose introducing the fluid into the target cavity. Pageard also does not disclose a membrane formed of a plurality of irrigation pores.
	Herrera teaches a balloon (see paragraph 0036, balloon, see Fig.2 #64) formed of a plurality of irrigation pores (see paragraph 0036, irrigation spray ports that are configured to convey irrigation fluid within the balloon to tissue in a body cavity). Herrera also teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added irrigation pores as taught by Herrera to the expandable balloon disclosed by Pageard because it would have resulted in the predictable result of introducing and enabling fluid to flow from within the balloon to tissue in a body cavity during ablation  (Herrera: see paragraph 0036, 0038).

With respect to claim 2, all limitations of claim 1 apply in which Herrera further teaches said step of introducing a fluid into the target cavity further comprises introducing the fluid through the plurality of irrigation pores of said balloon (see paragraph 0036, irrigation spray ports that are configured to convey irrigation fluid within the balloon to tissue in a body cavity).

With respect to claim 3, all limitations of claim 1 apply in which Pageard does not disclose said step of introducing a fluid into the target cavity further comprises introducing the fluid through an inner lumen of the delivery catheter. Pageard does disclose introducing a fluid through an inner lumen of the delivery catheter (see paragraph 0052, saline is introduced through a lumen of the guidewire).
	Herrera teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity) comprises introducing the fluid through an inner lumen of the delivery catheter (see paragraph 0029, medical probe comprises an insertion tube; and see paragraph 0034, medical probe may be referred to as a double balloon catheter and the insertion tube comprises an irrigation conduit, similar to a lumen, which enables irrigation fluid to flow through and be injected into the balloon).
	The substitution of one known element, the guidewire as taught by Pageard, for another medical probe, as taught by Herrera would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide movement of fluid through a delivery catheter for introduction to a target cavity during ablation (Herrera: see paragraph 0034-0038). 

With respect to claim 4, all limitations of claim 1 apply in which Pageard further teaches the target cavity comprises one of a pulmonary vein of the heart (see paragraph 0033, right superior pulmonary vein) or a left atrium of the heart (see paragraph 0033, left atrium).

With respect to claim 5, all limitations of claim 1 apply in which Pageard further teaches the fluid comprises a coolant (see paragraph 0038, catheter body had lumens for releasing coolants; and see paragraph 0065, cold saline is introduced through the lumen).

With respect to claim 6, all limitations of claim 1 apply in which Pageard further teaches determining a baseline of the at least one characteristic of blood (see paragraph 0050, light indicators can be used to determine the level of occlusion; and see paragraph 0048, the pressures measured by the pressure sensors are continuously performed and compared against predetermined value) by: 
positioning the medical tool at a target cavity within the patient such that there will be no occlusion (see paragraph 0040, the catheter is navigated through the vascular system to the desired vascular tissue such as a vessel #30 (Fig.2)); 
expanding the expandable balloon when the balloon is positioned at the target cavity (see paragraph 0040, the expandable chamber is inflated once the catheter is at the desired site in the vessel); 
[…]; 
detecting, via the at least one sensor, at least one characteristic of blood in the target cavity (see paragraph 0054, the pressure sensors may be utilized to measure the blood pressure within the vessel); and 
processing, via the processor, the at least one characteristic of blood data and establishing the data as a baseline measurement (see paragraph 0047, an output module has a digital signal processor that receives input signals from the pressure sensors and processes them to determine level of occlusion; and see paragraph 0048, a predetermined value is obtained by subtracting the signal waveform of the pressure signal in one region from the pressure in the vessel which would become the baseline value that the blood pressures measured by the pressure sensors are compared against).
Pageard further discloses a fluid (see paragraph 0059, fluid such as saline is supplied to the lumen of the catheter) but does not disclose introducing the fluid into the target cavity.
Herrera teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pageard with the teachings of Herrera because it would have resulted in the predictable result of introducing and enabling fluid to flow from within the balloon to tissue in a body cavity during ablation (Herrera: see paragraph 0036, 0038).

With respect to claim 7, all limitations of claim 6 apply in which Herrera further teaches said step of introducing a fluid into the target cavity further comprises introducing the fluid through the plurality of irrigation pores of the balloon (see paragraph 0036, irrigation spray ports that are configured to convey irrigation fluid within the balloon to tissue in a body cavity).

With respect to claim 8, all limitations of claim 6 apply in which Pageard does not disclose said step of introducing a fluid into the target cavity further comprises introducing the fluid through an inner lumen of the delivery catheter. Pageard does disclose introducing a fluid through an inner lumen of the delivery catheter (see paragraph 0052, saline is introduced through a lumen of the guidewire).
	Herrera teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity) comprises introducing the fluid through an inner lumen of the delivery catheter (see paragraph 0029, medical probe comprises an insertion tube; and see paragraph 0034, medical probe may be referred to as a double balloon catheter and the insertion tube comprises an irrigation conduit, similar to a lumen, which enables irrigation fluid to flow through and be injected into the balloon).
	The substitution of one known element, the guidewire as taught by Pageard, for another medical probe, as taught by Herrera would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide movement of fluid through a delivery catheter for introduction to a target cavity during ablation (Herrera: see paragraph 0034-0038).

With respect to claim 9, all limitations of claim 6 apply in which Pageard further teaches determining, via the processor, whether an occlusion is present in the target cavity by comparing the baseline measurement and the at least one blood measurement detected by the at least one sensor over time (see paragraph 0048, the blood pressures measured by the pressure sensors are continuously performed and compared against predetermined value; and see paragraph 0050, the output module provides an indication of whether or not an occlusion is present).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pageard in view of Herrera as applied to claim 1 above, and further in view of Schecter (US 20130274712 A1).

With respect to claim 10, all limitations of claim 1 apply in which Pageard and Herrera do not teach executing, via the processor, an algorithm based on the at least one blood characteristic to determine the presence or absence of an occlusion, or a number indicating the extent of an occlusion.
	Schecter teaches an executing, via the processor, an algorithm (see paragraph 0106, algorithm within processor used to synchronize signal sets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an algorithm taught by Schecter to the processor as taught by Pageard and Herrera because the addition would have resulted in the predictable result of processing data via an algorithm (Schecter: see paragraph 0106-0107) to determine whether or not an occlusion is present (Schecter: see paragraph 0120). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        /David J. McCrosky/Primary Examiner, Art Unit 3791